         Case 3:16-cv-00525-VC Document 109 Filed 02/21/19 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 EDWIN HARDEMAN,                                   Case No.16-cv-00525-VC
                Plaintiff,
                                                   ORDER FOR JURY REFRESHMENTS
         v.

 MONSANTO COMPANY,
                Defendant.



       IT IS HEREBY ORDERED that the United States District Court shall furnish daily

morning refreshments and pastries for the 9 members of the jury in the above-entitled matter

beginning February 25, 2019 at 7:30 AM, for the duration of the trial, and lunch during jury

deliberations, at the expense of the United States. The trial will be held in Courtroom 4, 17th

Floor, Phillip Burton Federal Building, 450 Golden Gate Avenue, San Francisco, CA 94102.

       IT IS SO ORDERED.



Dated: February 21, 2019

                                                ______________________________________
                                                VINCE CHHABRIA
                                                United States District Judge
